Tbe following opinion was filed April 30, 1918:
RoseNbeeby, J.
Tbe motion for rehearing is based upon two grounds: (1) because sec. 926 — 100, Stats., is decisive of tbe question involved, and (2) because sec. 926 — 100,‘ Stats., is not mentioned in tbe opinion of tbe court and was apparently overlooked.
It is thought by the moving pa¡rty that the decision in this casé in effect repeals tbe provisions of sec. 926 — 100, where service of notice of tbe disallowance of a claim is made by registered letter as therein provided. The material provisions of sec. 926 — 100 are as follows:
“If tbe claimant be a nonresident tbe clerk shall transmit such notice by registered letter through tbe mail. Any time *308limited for appeal bj tbe claimant from tbe determination of bis claim by tbe council, shall begin to run when sucb notice is served, or wben sucb registered letter is received.”
Tbe decision was intended to bold no more than that sec. 2822, Stats., applies to appeals taken pursuant to tbe provisions of tbe charter of tbe city of Eau Glaire in cases within sec. 1512, Stats. Sec. 1512 prescribes bow appeals in cases embraced within its terms shall be taken, bow notice of tbe disallowance of tbe claim shall be served, and governs in matters of claims filed under that section and appeals taken from tbe disallowance thereof, and no further. It was not intended to bold, and tbe decision does not bold, that secs. 2821 and 2822, Stats., have any application to appeals taken pursuant to tbe provisions of sec. 926 — 100, except as to cases arising under sec. 1512.,
By the Court. — Motion for rehearing denied, without costs.